Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    March 08, 2016

The Court of Appeals hereby passes the following order:

A16D0264. NATHANIEL HARPE v. THE STATE.

      Nathaniel Harpe filed this application for discretionary appeal seeking
permission to file an out-of-time appeal. Harpe provided the convictions and
sentences from 2015, which he seeks to appeal. However, from the limited materials
submitted in his application, it appears that Harpe has not filed any motion for an out-
of-time appeal, and the trial court has not issued any order in this regard. Thus, to the
extent that he seeks an out-of-time appeal, such motion should be directed to the trial
court.1
      This Court is for the correction of errors, and we will not consider issues on
which the trial court has not ruled. Ward v. State, 299 Ga. App. 826, 827 (683 SE2d
894) (2009). Given the absence of a trial court order, we have nothing to review.
Amica v. State, 307 Ga. App. 276, 282 (2) (704 SE2d 831) (2010). Accordingly,
Harpe’s application is hereby DISMISSED.




      1
       A trial court’s denial of a motion for out-of-time appeal is directly appealable
when the criminal conviction at issue has not been the subject of direct appeal. See
Kemp v. State, 292 Ga. 795 (741 SE2d 652) (2013).
Court of Appeals of the State of Georgia
                                     03/08/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.